DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (See for example pages 2-3.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

    PNG
    media_image1.png
    121
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    138
    246
    media_image3.png
    Greyscale

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract is longer than 50 words.  Please correct.

    PNG
    media_image4.png
    159
    840
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    39
    832
    media_image5.png
    Greyscale


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

The Specification as filed does not have a section heading for 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

    PNG
    media_image6.png
    194
    380
    media_image6.png
    Greyscale


Claim Objections
Claim 9 is objected to because of the following informalities:  line 9 uses the abbreviation “VCR” instead of the unabbreviated text.  Appropriate correction is required.

    PNG
    media_image7.png
    97
    500
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hydrolysed skimmed milk" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first nanofiltration retentate (RNF1)" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the aforesaid fractions" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first nanofiltration" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second nanofiltration" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the final step 7" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the diafiltration step a" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first nanofiltration" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ultrafiltration (UF)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the components" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the mixture of step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the same" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the invention (UF, RNF1, PNF2)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the relative permeate (POI)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mixture" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "when it comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "it also" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the reverse osmosis step b" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said step c" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "step b" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "step c" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the reverse osmosis retentate (ROI)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the chromatographic column" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "second nanofiltration permeate (PNF2)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first one" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second one" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the saline eluate (ES)" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the components" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "step 7" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "step b" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "step c" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the chromatographic column" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "of PNF2" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "wherein ES’" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the case" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the mixture" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the final step 7" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the sugary eluate EZ'" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "of POI' permeate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the final step 7" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "step 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the hydrolysed cream" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "step 7" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first nanofiltration steps 5) and 6)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a VCR" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the final product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the techniques" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the person skilled in the art" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	December 2, 2020